This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 31,812

 5 LARYE PARKINS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Douglas R. Driggers, District Judge

 9 Gary K. King, Attorney General
10 Ann M. Harvey, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Kathleen T. Baldrige, Assistant Appellate Defender
15 Santa Fe, NM


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1        Defendant appeals his convictions for aggravated driving while intoxicated and

 2 a related traffic offense. We issued a third calendar notice proposing to affirm.

 3 Defendant has responded with a memorandum in opposition. We affirm.

 4        Issue 1: Defendant has claimed that the district court should not have admitted

 5 a police dispatch tape without testimony from Mesilla Valley Regional Dispatch

 6 Authority. Our third calendar notice relied on information from the State that a proper

 7 foundation was laid for the admission of the dispatch tape.          Specifically, the

 8 eyewitness who made the comments testified at trial concerning the statements.

 9 [State’s MIO 3-4] We proposed to hold that the State therefore laid a proper

10 foundation by satisfying the express language of Rule 11-105 NMRA. In his

11 memorandum in opposition, Defendant does not dispute this information, and does not

12 provide a legal basis for challenging the admission. Accordingly, we are not

13 persuaded by Defendant’s memorandum in opposition. See State v. Ibarra, 116 N.M.

14 486, 489, 864 P.2d 302, 305 (Ct. App. 1993) (observing that a party opposing

15 summary disposition is required to come forward and specifically point out errors in

16 fact and/or law).

17        Issues 2 and 3: Our third calendar notice continued to propose affirmance on

18 these issues. Defendant has not provided any additional argument. Accordingly, we

19 rely on our prior analysis. See State v. Sisneros, 98 N.M. 201, 202-03, 647 P.2d 403,

20 404-05 (1982) (“The opposing party to summary disposition must come forward and

21 specifically point out errors in fact and in law.”).


                                               2
1       For the reasons stated above and in our third calendar notice, we affirm

2 Defendant’s convictions.



3       IT IS SO ORDERED.


4
5                                      TIMOTHY L. GARCIA, Judge

6 WE CONCUR:



7
8 JAMES J. WECHSLER, Judge



 9
10 CYNTHIA A. FRY, Judge




                                        3